Citation Nr: 9901989	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered 
at the Fort Sanders Parkwest Medical Center in Knoxville, 
Tennessee, on April 24, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1965. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee, (hereinafter AOJ).  


REMAND

The Board finds that the evidentiary record is not sufficient 
to equitably adjudicate the claim on appeal, and that 
additional development is required. 

The central issue associated with the veterans claim is 
whether the treatment in question was for an emergent 
medical condition.  In this regard, the record includes a 
statement dated in August 1995 from a physician who reported 
that he was a physician employed at the Fort Sanders Parkwest 
Medical Center in Knoxville, Tennessee.  This physician 
indicated that the veteran had an emergent condition when he 
was treated in the emergency room of this facility on April 
24, 1995.  Reference was made in this statement to the fact 
that the veterans white blood cell count on that day was 
23.2.  Laboratory reports from the treatment in question 
confirm that the veterans white blood cell count was 23.2 on 
that day, and the veteran contended at his March 1996 hearing 
at the AOJ that this white blood cell reading evidenced an 
emergent condition given the fact that he is an insulin 
dependent diabetic. 

A review of the record indicates that while a VA physician 
participated in the March 1996 hearing at the AOJ, it does 
not appear that a physician was involved with the 
adjudicative actions by the AOJ which determined that the 
treatment in question was not emergent.  In addition, the 
medical arguments presented in the August 1995 private 
physicians statement and by the veteran at this March 1996 
hearing have not been addressed by a detailed medical 
opinion.  Thus, this remand will request a VA physician to 
review the pertinent medical evidence and provide a detailed 
medical opinion as to whether the treatment in question was 
for an emergent medical condition

The veteran has contended in written argument and oral 
testimony that he was treated at a VA outpatient treatment 
clinic on the morning of April 24, 1995, and the veterans 
representative has expressed a desire for the AOJ to obtain 
the clinical records from this treatment.  (See VA Form 646 
dated in April 1996).  It appears that reference was made to 
such records by the Chief of the Medical Administrative 
Service during the March 1996 hearing (See the fourth page of 
the transcript from the March 1996 hearing at the AOJ, and in 
light of the contention expressed by the veterans 
representative, the Board upon remand will direct the AOJ to 
obtain the clinical records from the reported VA outpatient 
treatment on the morning of April 24, 1995.  The AOJ will 
also be requested to obtain any clinical records of the 
treatment in question rendered at the Fort Sanders Parkwest 
Medical Center that have not been obtained.  Finally, 
clarification as to the distance between the veterans home 
and the closest VA medical facility that would have been able 
to provide the treatment in question will be requested upon 
remand.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The AOJ is to obtain any records of 
the purported VA outpatient treatment of 
the veteran rendered on the morning of 
April 24, 1995, and any clinical reports 
not already of record from the treatment 
provided on that day to the veteran at 
the Fort Sanders Parkwest Medical Center, 
Department 888100, Knoxville, Tennessee, 
37997.  The veteran should be requested 
to assist in obtaining these records as 
necessary, and the claims file should 
contain documentation of the attempts 
made to obtain the records.  The veteran 
and his representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1998).

2.  The veterans claims file and Medical 
Administrative Service (MAS) file are to 
be provided to an appropriate VA 
physician who, based on a review of the 
relevant clinical evidence of record, 
including any additional records obtained 
as a result of the development requested 
above, is to express an opinion as to 
whether the veterans medical condition 
at any time during the treatment in 
question rendered on April 24, 1995, at 
the Fort Sanders Parkwest Medical Center 
could have been described as emergent 
in nature.  This opinion is to be 
supported by specific clinical findings 
or evidence, and the medical rationale 
for the opinion is to be described in 
detail.  Should it be concluded that the 
veterans condition was not emergent 
at any time during the period in 
question, the examiner is to expressly 
indicate the reasons for rejecting the 
opinion to the contrary expressed in the 
August 1995 statement from a physician 
who reported that he was employed at the 
Fort Sanders Parkwest Medical Center, as 
well as the clinical significance of the 
veterans white blood cell count at the 
time the treatment in question was 
rendered. 

3.  Whether or not as a result of the 
development requested above it is 
determined that the veterans condition 
was emergent at any time during which 
the treatment in question was rendered, 
the AOJ is to provide documentation of 
the feasible availability of a VA medical 
facility to provide the same treatment 
rendered at the Fort Sanders Parkwest 
Medical Center during this period.  More 
specifically, the AOJ is to obtain from 
appropriate VA personnel affiliated with 
the closest medical facilities to the 
veterans home statements as to whether 
or not those facilities were staffed and 
equipped to provide the particular 
medical care which the veteran received 
at the Fort Sanders Parkwest Medical 
Center on April 24, 1995.  In addition, 
the AOJ is to state, in miles, the 
distance between the veterans residence 
in Knoxville, Tennessee and the closest 
VA facility found to have been feasibly 
available during the date and time in 
question.

4.  Following completion of the requested 
development, the AOJ should review the 
evidence and determine whether the claim 
for payment or reimbursement of the 
medical expenses in question may be 
granted.  If this claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, to include citations to and 
consideration of the physicians 
statement dated in August 1995, the 
contentions with regard to the veterans 
white blood cell count on the date in 
question, and the relevant laws and 
regulations as needed.  Thereafter, in 
accordance with applicable procedures the 
case should be returned to the Board for 
further appellate review, if indicated.    

The purpose of this REMAND is to comply with procedural 
requirements and assist the veteran in the development of his 
appeal, and the Board does not intimate an opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
